IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-21-00077-CV

         IN THE INTEREST OF A.L.A., N.B.A., AND J.R.R., CHILDREN



                                  From the 170th District Court
                                    McLennan County, Texas
                                   Trial Court No. 2020-214-3


                                   ABATEMENT ORDER

          This is an accelerated appeal from a final order in a parental termination case. Rule

of Judicial Administration 6.2 states that an appeal of a suit for termination of the parent-

child relationship should be disposed of within 180 days from the date the notice of

appeal is filed; therefore, time is of the essence in this appeal. TEX. R. JUD. ADMIN. 6.2(a).

          The appellant’s brief is overdue in this appeal.1 The Clerk of the Court’s May 13,

2021 letter to appellant’s counsel states:

                  Our records indicate that the appellant’s brief was due to be filed in
          this Court on or before May 4, 2021. To date, no brief has been filed. The
          Court directs that you prepare and file a brief in this Court within 14 days
          after the date of this letter.


1   We also have not received the docketing statement. See TEX. R. APP. P. 32.
                Unless a brief or satisfactory response is received within 14 days, the
        Court will abate this cause to the trial court for a hearing to determine why
        a brief has not been filed on appellant’s behalf and to assure that appellant
        is receiving effective assistance of counsel. See In re T.V., 8 S.W.3d 448, 449-
        50 (Tex. App.—Waco 1999, order).

        Because appellant’s brief was not filed within 14 days, we abate this appeal to the

trial court to conduct the necessary hearing within 10 days of the date of this order. See

TEX. R. APP. P. 38.8(a)(2).

        The court reporter is ordered to file the supplemental reporter’s record of the

hearing within 20 days of the date of this order. The trial court clerk is ordered to file the

supplemental clerk’s record, if any, within 20 days of the date of this order.



                                                   PER CURIAM

Before Chief Justice Gray and
       Justice Johnson
Appeal abated
Order issued and filed June 15, 2021
RWR




In the Interest of A.L.A.                                                                  Page 2